

Exhibit 10(a)


SECOND AMENDMENT TO REIMBURSEMENT AGREEMENT


THIS SECOND AMENDMENT TO REIMBURSEMENT AGREEMENT, dated as of September 1, 2005
(this “Amendment”), to the Existing Reimbursement Agreement (as defined below)
is made by PPL ENERGY SUPPLY, LLC, a Delaware limited liability company (the
“Account Party”), and certain of the Lenders (such capitalized term and other
capitalized terms used in this preamble and the recitals below to have the
meanings set forth in, or are defined by reference in, Article I below).
 


 
W I T N E S S E T H:
 
WHEREAS, the Account Party, the Lenders and The Bank of Nova Scotia, as the
Issuer and as Administrative Agent, are all parties to the Reimbursement
Agreement, dated as of March 31, 2005 (as amended or otherwise modified prior to
the date hereof, the “Existing Reimbursement Agreement”, and as amended by this
Amendment and as the same may be further amended, supplemented, amended and
restated or otherwise modified from time to time, the “Reimbursement
Agreement”);
 
WHEREAS, the Account Party has requested that the Lenders amend certain
provisions of the Existing Reimbursement Agreement and the Lenders are willing,
on the terms and subject to the conditions hereinafter set forth, to modify the
Existing Reimbursement Agreement as set forth below;
 
NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:
 
 
ARTICLE I
DEFINITIONS
 
 
SECTION 1.1.   Certain Definitions. The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):
 
“Account Party” is defined in the preamble.
 
“Amendment” is defined in the preamble.
 
“Amendment Effective Date” is defined in Article III.
 
“Existing Reimbursement Agreement” is defined in the first recital.
 
“Reimbursement Agreement” is defined in the first recital.
 
 
SECTION 1.2.   Other Definitions. Terms for which meanings are provided in the
Reimbursement Agreement are, unless otherwise defined herein or the context
otherwise requires, used in this Amendment with such meanings.
 
ARTICLE II
AMENDMENTS TO REIMBURSEMENT AGREEMENT


 
Effective as of June 22, 2005, but subject to the occurrence of the satisfaction
of the conditions in Article III, the provisions of the Existing Reimbursement
Agreement referred to below are hereby amended in accordance with this Article
II. Except as expressly so amended, the Existing Reimbursement Agreement shall
continue in full force and effect in accordance with its terms.
 
 
SECTION 2.1.   Amendment to Section 1.1. Section 1.1 of the Existing
Reimbursement Agreement is hereby amended by inserting the following definitions
in the appropriate alphabetical order:
 
“Second Amendment” means the Second Amendment to Reimbursement Agreement, dated
as of September 1, 2005, among the Account Party and the Lenders party thereto.
 
 
SECTION 2.2.   Amendment to Definition of “Incorporated Agreement”. The
definition of “Incorporated Agreement” in Section 1.1 of the Existing
Reimbursement Agreement is hereby amended and restated in its entirety as
follows:
 
“Incorporated Agreement” means the $800,000,000 Amended and Restated Five-Year
Credit Agreement, dated as of June 22, 2005, among the Account Party, the
lenders from time to time party thereto, Wachovia Bank, National Association, as
administrative agent and issuing lender, certain financial institutions, as
syndication agents, certain financial institutions, as lead arrangers, and
certain financial institutions (including Scotia Capital), as documentation
agents as in effect on the date hereof and without giving effect to any
subsequent modification, supplement, amendment or waiver by the lenders under,
or by other parties to, the Incorporated Agreement, unless the Required Lenders
agrees in writing that such modification, supplement, amendment or waiver shall
apply to such provisions or schedules incorporated herein.
 
 
ARTICLE III
CONDITIONS TO EFFECTIVENESS
 
This Amendment and the amendments contained herein shall become effective as of
June 22, 2005 when each of the conditions set forth in this Article III shall
have been fulfilled to the satisfaction of the Administrative Agent.
 
 
SECTION 3.1.   Counterparts. The Administrative Agent shall have received
counterparts hereof executed on behalf of the Account Party and the Required
Lenders.
 
 
SECTION 3.2.   Costs and Expenses, etc. The Administrative Agent shall have
received for the account of each Lender, all fees, costs and expenses due and
payable pursuant to Section 10.3 of the Reimbursement Agreement, if then
invoiced.
 
 
SECTION 3.3.   Satisfactory Legal Form. The Administrative Agent and its counsel
shall have received all information, and such counterpart originals or such
certified or other copies of such materials, as the Administrative Agent or its
counsel may reasonably request, and all legal matters incident to the
effectiveness of this Amendment shall be satisfactory to the Administrative
Agent and its counsel. All documents executed or submitted pursuant hereto or in
connection herewith shall be reasonably satisfactory in form and substance to
the Administrative Agent and its counsel.
 
 
ARTICLE IV
MISCELLANEOUS
 
 
SECTION 4.1.   Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Amendment.
 
 
SECTION 4.2.   Loan Document Pursuant to Existing Reimbursement Agreement. This
Amendment is a Loan Document executed pursuant to the Existing Reimbursement
Agreement and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with all of the terms and provisions of
the Existing Reimbursement Agreement, as amended hereby, including Article X
thereof.
 
 
SECTION 4.3.   Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
 
SECTION 4.4.   Counterparts. This Amendment may be executed by the parties
hereto in several counterparts, each of which when executed and delivered shall
be an original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.
 
 
SECTION 4.5.   Governing Law. THIS AMENDMENT WILL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).
 
 
SECTION 4.6.   Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Reimbursement Agreement and the
Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms. The
amendments set forth herein shall be limited precisely as provided for herein to
the provisions expressly amended herein and shall not be deemed to be an
amendment to, waiver of, consent to or modification of any other term or
provision of the Existing Reimbursement Agreement or any other Loan Document or
of any transaction or further or future action on the part of any Obligor which
would require the consent of the Lenders under the Existing Reimbursement
Agreement or any of the Loan Documents.
 
 
SECTION 4.7.   Representations and Warranties. In order to induce the Lenders to
execute and deliver this Amendment, the Account Party hereby represents and
warrants to the Lenders, on June 22, 2005 and the date this Amendment becomes
effective pursuant to Article III, both before and after giving effect to this
Amendment, all statements set forth in Section 5.2.1 of the Reimbursement
Agreement are true and correct as of such date, except to the extent that any
such statement expressly relates to an earlier date (in which case such
statement was true and correct on and as of such earlier date).
 

--------------------------------------------------------------------------------


  IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.
 


 
PPL ENERGY SUPPLY, LLC




By:/s/ James E. Abel   
     Title: Vice President and Treasurer






THE BANK OF NOVA SCOTIA




By:/s/ Christopher Usas   
    Title: Director

